           Case 1:19-cv-06461-ER Document 12 Filed 11/23/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

EDDIE MALLUK,

                           Plaintiff,
                                                                      ORDER
                    – against –
                                                                  19 Civ. 6461 (ER)
TOWNSQUARE MEDIA, INC.,

                           Defendant.


RAMOS, D.J.:
         On July 11, 2019, Eddie Malluk ﬁled this copyright infringement action against

Townsquare Media, LLC (“Townsquare”). Doc. 1. On August 5, 2019, Townsquare answered.

Since then, neither party has contacted the Court.

         �e parties are therefore directed to submit a joint status report by Monday, December 7,

2020. Failure to comply with Court orders may result in sanctions, including dismissal for

failure to prosecute under Fed. R. Civ. P. 41(b).

         It is SO ORDERED.


Dated:    November 23, 2020
          New York, New York

                                                            EDGARDO RAMOS, U.S.D.J.
